PER CURIAM.
In this Bar discipline case we review a recommendation of the referee dated March 30, 1973, that respondent, Robert H. Slatko, a member of The Florida Bar, be found guilty as charged in the Complaint and that he be found guilty of violation of Article XI, Rule 11.02 of the Integration Rule of The Florida Bar, 32 F.S.A., and Disciplinary Rule 1-102 (A) (4) of the Code of Professional Responsibility, 32 F.S.A., and the further recommendation that respondent be publicly reprimanded.
Respondent admits the following facts as contained in The Florida Bar’s Complaint:
“3. The respondent, Robert H. Slatko, was indicted on tax evasion charges and failure to file tax returns for the years 1963, 1964 and 1965. These charges were brought to trial before the U. S. District Court, in and for the Southern District of Florida. That after commencement of trial and-prior to the case being submitted to the jury, the respondent, Robert H. Slatko, did plead guilty to the charge of failing to file a tax return for the years 1964 and 1965. He did further plead nolo contendere to the charge of failing to file a tax return for the year 1963.
“4. That after hearing, the said respondent, Robert H. Slatko, was sentenced to federal prison.”
From the referee’s report it appears the aforesaid charges are misdemeanors under federal law, and we therefore accept the referee’s recommendation of discipline.
*18Publication of this opinion shall serve as a public reprimand.
It is so ordered.
ERVIN, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.